Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 28, 2018

                                     No. 04-18-00616-CR

                                      Romeo ADAMS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR9532
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
        Debra Doolittle’s notification of late record is hereby GRANTED. The filing of volume 5
of the reporter’s record is pending.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court